Title: To Thomas Jefferson from James Oldham, 11 January 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir—
                     Richmond Janewary 11th. 1805.
                  
                  Your faver of the 24th. Ultimo accompaned with your portabel addition of Palladio came safe to hand for whch sir, I return to you my graitest Thanks, and that Take perticular care of it: on applying to Mr. Jno. M. Randolph he was extremely kind and gave me an introductory Letter to Mr. Edmond Randolph, who perchasd the Liberary of the Late Mr. Riland Randolph: Mr. Edmond Randolph has lent me palladio for a few days after which I must Return it. I think I shall not be abel to perchas it as he Towld me that he considered it a most valuabel ware: and from the infermation you have pleasd to give me in your Last Letter I am afraid that not be abel to get one in america.
                  I am at the present ingagd in finishing an Ice-house for Mr. Galligo, but have in part prepard the corinthian-cornice for his drawing-rume and shal go on with it as sune as the Job on hand is finished. there are many other jobs of alteration to be maid in the House but none of the rumes are calculated to receive a cornice.
                  Adieu and may Heaven bess you.
                  With Respect Your Obt Humbel Servt
                  
                     James Oldham 
                     
                  
               